UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1053


CLAUDIA GUARDADO-GARCIA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 29, 2016             Decided:   November 4, 2016


Before GREGORY, Chief Judge, and MOTZ and WYNN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,   John  W.  Blakeley,  Assistant
Director, Enitan O. Otunla, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Claudia Yesenia Guardado-Garcia, a native and citizen of El

Salvador,    petitions        for       review          of    an    order       of    the        Board    of

Immigration       Appeals         (Board)      dismissing               her     appeal       from        the

Immigration       Judge’s          denial          of        her     requests          for        asylum,

withholding       of    removal         and    protection               under        the    Convention

Against Torture.

       Guardado-Garcia        first       asserts             that       the     Board       erred       in

finding    that    she      failed       to    identify            her    proposed          particular

social groups before the IJ, and in declining to consider them

on   appeal.       Upon      review,          we    find       no       error    in        the    Board’s

determination that Guardado-Garcia failed to raise her specific

social groups before the IJ.                       We therefore lack jurisdiction to

consider any claim based on the potential social groups, as they

were not properly exhausted before the agency.                                       See 8 U.S.C. §

1252(d)(1) (2012); Kporlor v. Holder, 597 F.3d 222, 226 (4th

Cir. 2010) (“It is well established that an alien must raise

each   argument        to   the    [Board]          before         we    have    jurisdiction             to

consider     it.”       (internal         quotation                marks        omitted)).                We

accordingly dismiss the claim for lack of jurisdiction.

       Guardado-Garcia        next       contends             that      the     agency       erred        in

finding that she failed to otherwise establish eligibility for

asylum,     withholding            of    removal             or      protection             under        the

Convention Against Torture.                        We have thoroughly reviewed the

                                                   2
record and conclude that the record evidence does not compel a

ruling contrary to any of the agency’s factual findings, see 8

U.S.C.   § 1252(b)(4)(B)      (2012),       and   that    substantial    evidence

supports the Board’s decision.              See INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992).         Accordingly, we deny the petition for

review in part for the reasons stated by the Board.                     See In re

Guardado-Garcia (B.I.A. Dec. 16, 2015).

     We therefore dismiss in part and deny in part the petition

for review.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument      would   not    aid   the   decisional

process.

                                                  PETITION DISMISSED IN PART
                                                          AND DENIED IN PART




                                        3